EXAMINER'S AMENDMENT

Background: 
In the Non-Final Office Action dated 9/2/2021, the Specification was objected to for containing an embedded hyperlink and/or other form of browser-executable code. The Examiner referenced the pre-grant publication corresponding to this application in citing the location of the hyperlink, referring to page and paragraph number. The Response dated 3/1/2022 corrects the issue, but the instructions in the amendment refer to the paragraph number. The Specification as filed did not contain paragraph numbers, employing line numbers instead. To facilitate preparation of the application for allowance, the Amendment to the Specification dated 3/1/2022 is not entered. An identical Examiner’s Amendment appears below, adopting the page and line number format used in the application.
Upon review, the section heading for the drawings was inadvertently overlooked. The Specification states “Figures” (S. 13: 19), but by rule “Brief description of the several views of the drawing” is required. See 37 C.F.R. 1.77(b)(9). To facilitate preparation of the application for allowance, an examiner’s amendment adding this section heading appears below. 
Authorization for this examiner’s amendment was given in an interview with Laurin Buettner (76,155) on 3/11/2022.









	In the Specification –


	Please replace the paragraph beginning at page 5, line 26 with the following: 

However, this document does not provide any example of execution. It is permitted to doubt that the length of the nanotubes that can be obtained is not limited by the deactivation of the catalyst: it is well known to those skilled in the art that the growth of carbon nanotubes on a catalytic substrate is limited (see for example: “Carbon Nanotube Synthesis and Growth Mechanism”, Chapter 8, by Mukul Kumar, DOI: 10.5772/19331


Please replace page 13, line 19 with the following:

 Brief description of the several views of the drawings




















DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 3/1/2022 has been received and will be entered.
Claim(s) 1-12, 15, and 17-19 is/are pending.
Claim(s) 16 is/are currently amended.
Claim(s) 13-14 and 16 is/are acknowledged as cancelled.

Response to Arguments
Specification
I. Hyperlink.
The objection to the disclosure because it contained an embedded hyperlink and/or other form of browser-executable code is obviated by amendment / Examiner’s Amendment as discussed above, and is WITHDRAWN. 
Claim Rejections – 35 U.S.C. §§ 102-103
	I. With respect to the rejection of Claim(s) 15, 17, 18, and 19 under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/202740 to Katholieke Universiteit Leuven (12-2014; C01B 31/02; “Katholieke”), as understood, the Remarks rely on incorporation of a non-rejected dependent claim, Claim 16. (Remarks of 3/1/2022 at 6). This is persuasive. The rejection is WITHDRAWN.
II. With respect to the rejection of Claim(s) 13-14 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2014/202740 to Katholieke Universiteit Leuven (12-2014; C01B 31/02; “Katholieke”), the rejection is mooted by cancellation and is accordingly WITHDRAWN. 
III. With respect to the rejection of Claim(s) 13-14 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2009/0196982 to Jiang, et al., the rejection is mooted by cancellation and is accordingly WITHDRAWN.  

Allowable Subject Matter
I. Claims 1-12, 15 and 17-19 are allowed.
	Search of the prior art did not reveal the features of the properly construed claims with the requisite specificity. The prior Reasons for Allowance are incorporated herein by reference. For completeness, claim 9 recites “such as.” This exemplary language has raised indefiniteness issues in the past. See generally MPEP 2173.05(d).  As the MPEP cautions, “the mere use of the phrase ‘such as’ . . . in a claim does not by itself render the claim indefinite.” Id. Here, it is reasonably clear that metals are being claimed in Claim 9, one such metal being copper. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736